Exhibit 10.3
 
THIS NOTE MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE ALIENATED OR ENCUMBERED WITHOUT THE PRIOR WRITTEN CONSENT OF THE
BORROWER.


 
$125,000.00
State of Illinois
October 1, 2013



SECURED BUYER NOTE


FOR VALUE RECEIVED, Typenex Co-Investment, LLC, an Illinois limited liability
company (the “Borrower”), hereby promises to pay to North Bay Resources, Inc., a
Delaware corporation (the “Lender,” and together with the Borrower, the
“Parties”), the principal sum of $125,000.00 together with all accrued and
unpaid interest thereon, fees incurred or other amounts owing hereunder, all as
set forth below in this Secured Buyer Note (this “Note”). This Note is issued
pursuant to that certain Securities Purchase Agreement of even date herewith,
entered into by and between the Borrower and the Lender (as the same may be
amended from time to time, the “Purchase Agreement”), pursuant to which the
Lender issued to the Borrower that certain Secured Convertible Promissory Note
in the principal amount of $280,000.00 (as the same may be amended from time to
time, the “Lender Note”), convertible into shares of the Company’s Common Stock.
All capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Purchase Agreement.
 
1. Principal and Interest. Interest shall accrue on the unpaid principal balance
and any unpaid late fees or other fees under this Note at a rate of ten percent
(10.0%) per annum until the full amount of the principal and fees has been paid.
Interest shall be computed on the basis of a 365-day year for the actual number
of days elapsed.  Notwithstanding any provision to the contrary herein, in no
event shall the applicable interest rate at any time exceed the maximum interest
rate allowed under applicable law, as provided in Section 11 below. The entire
unpaid principal balance and all accrued and unpaid interest, if any, under this
Note, shall be due and payable (such date is referred to as the “Secured Buyer
Note Maturity Date”) on the date that is sixty (60) days following the
occurrence of the Maturity Date (as defined in the Lender Note) under the Lender
Note.
 
2. Payment. Unless prepaid, all principal and accrued interest under this Note
is payable in one lump sum on the Secured Buyer Note Maturity Date. All payments
of interest and principal shall be (i) in lawful money of the United States of
America, and (ii) in the form of immediately available funds. All payments shall
be applied first to costs of collection, if any, then to accrued and unpaid
interest, and thereafter to principal. Payment of principal and interest
hereunder shall be delivered to the Lender at the address furnished to the
Borrower for that purpose.
 
3. Prepayment by the Borrower. The Borrower may, in the Borrower’s sole and
absolute discretion, pay, without penalty, all or any portion of the outstanding
balance along with any accrued but unpaid interest on this Note at any time
prior to the Secured Buyer Note Maturity Date.
 
4. Security. The payment of this Note shall be secured by that certain
Membership Interest Pledge Agreement of even date herewith (as the same may be
amended from time to time, the “Pledge Agreement”) executed by the Borrower, as
Pledgor, in favor of the Lender, as Secured Party, whereby Borrower has pledged
as collateral its 40% membership interest in Typenex Medical, LLC, an Illinois
limited liability company, as more specifically set forth in the Pledge
Agreement. All the terms and conditions of the Pledge Agreement are hereby
incorporated into and made a part of this Note.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Termination of Security Interest. As set forth in the Pledge Agreement, the
Lender covenants and agrees that upon the earlier of (i) the date on which all
of the Secured Buyer Notes are repaid in full and (ii) at Borrower’s election,
the date that is six (6) months and three (3) days following the execution of
the Pledge Agreement, or such later date as specified by the Borrower in its
sole discretion (the “Termination Date”), the Pledge Agreement and all security
interests granted thereunder with respect to the Collateral (as defined in the
Pledge Agreement) shall terminate, and the Borrower, as the Lender’s
attorney-in-fact, shall be authorized to terminate all UCC Financing Statements
(Form UCC1) (each, a “Financing Statement”) filed under the Pledge Agreement by
way of filing a UCC Financing Statement Amendment (Form UCC3) with respect to
each such Financing Statement, and to take all other actions (including making
all filings) necessary to reflect that the Pledge Agreement and the security
interests granted thereunder have terminated.  For avoidance of doubt, after the
Termination Date, there shall be no collateral securing this Note.
 
6. Right of Offset. Notwithstanding anything to the contrary herein or in any of
the other Transaction Documents, in the event (i) of the occurrence of any Event
of Default (as defined in the Lender Note) under the Lender Note or any other
note issued by the Lender in connection with the Purchase Agreement, (ii) the
Borrower exercises any Event of Default Redemption Right or Fundamental
Transaction Redemption Right (as such terms are defined in the Lender Note)
under the Lender Note, (iii) the Lender Note is accelerated for any reason, or
(iv) of a breach of any material term, condition, representation, warranty,
covenant or obligation of the Lender under any Transaction Document, the
Borrower shall be entitled to deduct and offset any amount owing by the Lender
under the Lender Note from any amount owed by the Borrower under this Note.  In
the event that the Borrower’s exercise of the Borrower’s offset rights under
this Section 0 results in the full satisfaction of the Borrower’s obligations
under this Note, then the Lender shall return this Note to the Borrower for
cancellation or, in the event this Note has been lost, stolen or destroyed, the
Lender shall provide the Borrower with a lost note affidavit in a form
reasonably acceptable to the Borrower.
 
7. Default. If any of the events specified below shall occur (each, an “Event of
Default”) the Lender may declare the unpaid principal balance under this Note,
together with all accrued and unpaid interest thereon, fees incurred or other
amounts owing hereunder immediately due and payable, by notice in writing to the
Borrower.  If any default, other than a Payment Default (as defined below), is
curable, then the default may be cured (and no Event of Default will have
occurred) if the Borrower, after receiving written notice from the Lender
demanding cure of such default, either (a) cures the default within fifteen (15)
days of the receipt of such notice, or (b) if the cure requires more than
fifteen (15) days, immediately initiates steps that the Lender deems in the
Lender’s reasonable discretion to be sufficient to cure the default and
thereafter diligently continues and completes all reasonable and necessary steps
sufficient to produce compliance as soon as reasonably practical. Each of the
following events shall constitute an Event of Default:
 
7.1. Failure to Pay. The Borrower’s failure to make any payment when due and
payable under this Note (a “Payment Default”);
 
7.2. Breaches of Covenants. The Borrower’s failure to observe or perform any
other covenant, obligation, condition or agreement contained in this Note;
 
7.3. Representations and Warranties. If any representation, warranty,
certificate, or other statement (financial or otherwise) made or furnished by or
on behalf of the Borrower to the Lender in writing in connection with this Note
or any of the other Transaction Documents, or as an inducement to the Lender to
enter into the Purchase Agreement, shall be false, incorrect, incomplete or
misleading in any material respect when made or furnished; and
 
7.4. Involuntary Bankruptcy. If any involuntary petition is filed under any
bankruptcy or similar law or rule against the Borrower, and such petition is not
dismissed within sixty (60) days, or a receiver, trustee, liquidator, assignee,
custodian, sequestrator or other similar official is appointed to take
possession of any of the assets or properties of the Borrower or any guarantor.
 
 
2

--------------------------------------------------------------------------------

 
 
8. Binding Effect; Assignment. This Note shall be binding on the Parties and
their respective heirs, successors, and assigns; provided, however, that neither
party shall assign any of its rights hereunder without the prior written consent
of the other party, except that the Borrower may assign this Note to any of the
Borrower’s Affiliates without the prior written consent of the Lender and,
furthermore, the Lender agrees that it shall not unreasonably withhold,
condition or delay its consent to any other assignment of this Note by the
Borrower.
 
9. Governing Law; Venue. The terms of this Note shall be construed in accordance
with the laws of the State of Illinois as applied to contracts entered into by
Illinois residents within the State of Illinois which contracts are to be
performed entirely within the State of Illinois.  With respect to any disputes
arising out of or related to this Note, the Parties consent to the exclusive
personal jurisdiction of, and venue in, the state courts located in Cook County,
State of Illinois (or in the event of federal jurisdiction, the United States
District Court for the Northern District of Illinois - Eastern Division), and
hereby waive, to the maximum extent permitted by law, any objection, including
any objection based on forum non conveniens, to the bringing of any such
proceeding in such jurisdiction or to any claim that such venue of the suit,
action or proceeding is improper.
 
10. Customer Identification–USA Patriot Act Notice. The Lender hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), and the
Lender’s policies and practices, the Lender is required to obtain, verify and
record certain information and documentation that identifies the Borrower, which
information includes the name and address of the Borrower and such other
information that will allow the Lender to identify the Borrower in accordance
with the Act.
 
11. Lawful Interest. It being the intention of the Lender and the Borrower to
comply with all applicable laws with regard to the interest charged hereunder,
it is agreed that, notwithstanding any provision to the contrary in this Note or
any of the other Transaction Documents, no such provision, including without
limitation any provision of this Note providing for the payment of interest or
other charges, shall require the payment or permit the collection of any
amount  in excess of the maximum amount of interest permitted by law to be
charged for the use or detention, or the forbearance in the collection, of all
or any portion of the indebtedness evidenced by this Note or by any extension or
renewal hereof (“Excess Interest”). If any Excess Interest is provided for, or
is adjudicated to be provided for, in this Note or any of the other Transaction
Documents, then in such event:
 
11.1. the provisions of this Section 11 shall govern and control;
 
11.2. the Borrower shall not be obligated to pay any Excess Interest;
 
11.3. any Excess Interest that the Lender may have received hereunder shall, at
the option of the Lender, be (i) applied as a credit against the principal
balance due under this Note or the accrued and unpaid interest thereon not to
exceed the maximum amount permitted by law, or both, (ii) refunded to the
Borrower, or (iii) any combination of the foregoing;
 
11.4. the applicable interest rate or rates shall be automatically subject to
reduction to the maximum lawful rate allowed to be contracted for in writing
under the applicable governing usury laws, and this Note and the Transaction
Documents shall be deemed to have been, and shall be, reformed and modified to
reflect such reduction in such interest rate or rates; and
 
 
3

--------------------------------------------------------------------------------

 
 
11.5. the Borrower shall not have any action or remedy against the Lender for
any damages whatsoever or any defense to enforcement of this Note or arising out
of the payment or collection of any Excess Interest.
 
12. Pronouns. Regardless of their form, all words used in this Note shall be
deemed singular or plural and shall have the gender as required by the text.
 
13. Headings. The various headings used in this Note as headings for sections or
otherwise are for convenience and reference only and shall not be used in
interpreting the text of the section in which they appear and shall not limit or
otherwise affect the meanings thereof.
 
14. Time of Essence. Time is of the essence with this Note.
 
15. Severability. If any part of this Note is construed to be in violation of
any law, such part shall be modified to achieve the objective of the Parties to
the fullest extent permitted by law and the balance of this Note shall remain in
full force and effect.
 
16. Attorneys’ Fees. If any action at law or in equity is necessary to enforce
this Note or to collect payment under this Note, the Lender shall be entitled to
recover reasonable attorneys’ fees directly related to such enforcement or
collection actions.
 
17. Amendments and Waivers; Remedies. No failure or delay on the part of either
party hereto in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to either
party hereto at law, in equity or otherwise. Any amendment, supplement or
modification of or to any provision of this Note, any waiver of any provision of
this Note, and any consent to any departure by either party from the terms of
any provision of this Note, shall be effective (i) only if it is made or given
in writing and signed by the Borrower and the Lender and (ii) only in the
specific instance and for the specific purpose for which made or given.
 
18. Notices. Unless otherwise provided for herein, all notices, requests,
demands, claims and other communications hereunder shall be given in accordance
with the subsection of the Purchase Agreement titled “Notices.” Either party may
change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by providing notice thereof in the
manner set forth in the Purchase Agreement.
 
19. Final Note. This Note, together with the other Transaction Documents,
contains the complete understanding and agreement of the Borrower and the Lender
and supersedes all prior representations, warranties, agreements, arrangements,
understandings, and negotiations of the Borrower and Lender with respect to the
subject matter of the Transaction Documents. THIS NOTE, TOGETHER WITH THE OTHER
TRANSACTION DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY ALLEGED PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
 
[Remainder of page intentionally left blank]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Note as of the date set forth
above.


BORROWER:
 
Typenex Co-Investment, LLC


By: Red Cliffs Investments, Inc., its Manager




By: /s/ John M. Fife                                                  
John M. Fife, President






ACKNOWLEDGED, ACCEPTED AND AGREED:
 
North Bay Resources, Inc.
 


By: /s/ Perry
Leopold                                                                          
      Name:  Perry
Leopold                                                               
      Title:  CEO                                                               


 
[Signature page to Secured Buyer Note]

--------------------------------------------------------------------------------

 